Name: Commission Regulation (EEC) No 2850/85 of 11 October 1985 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: foodstuff;  distributive trades;  agricultural structures and production;  civil law;  beverages and sugar
 Date Published: nan

 Avis juridique important|31985R2850Commission Regulation (EEC) No 2850/85 of 11 October 1985 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 270 , 12/10/1985 P. 0006 - 0006 Finnish special edition: Chapter 3 Volume 19 P. 0189 Spanish special edition: Chapter 03 Volume 38 P. 0045 Swedish special edition: Chapter 3 Volume 19 P. 0189 Portuguese special edition Chapter 03 Volume 38 P. 0045 *****COMMISSION REGULATION (EEC) No 2850/85 of 11 October 1985 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 798/85 (2), and in particular Article 7 (4) thereof, Whereas Article 7 (4) of Regulation (EEC) No 337/79 provides for a decision to be taken that grape must covered by long-term storage contracts may be processed in whole or in part into concentrated or rectified concentrated grape must during the period of validity of the contract; whereas Article 10 (1) of Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 1997/84 (4) , authorized such processing; Whereas it should be specified that processing of concentrated grape must into rectified concentrated grape must is also authorized, since concentrated grape must is an intermediate stage in the production of rectified concentrated grape must; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added to Article 10 (1) of Regulation (EEC) No 1059/83: 'Producers who have concluded long-term storage contracts for concentrated grape must may process all or part of the said must into rectified concentrated grape must during the period of validity of the contract.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 1. (3) OJ No L 116, 30. 4. 1983, p. 77. (4) OJ No L 186, 13. 7. 1984, p. 28.